Citation Nr: 1736963	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  11-28 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1955 to August 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's request to reopen his claim of entitlement to service connection for bilateral hearing loss.  Therefore, the Board must first address whether the Veteran has submitted new and material evidence to reopen his claim for entitlement to service connection for bilateral hearing loss.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996)  

The Board notes that the October 2010 rating decision also denied service connection for tinnitus; however, as the Veteran's February 2011 notice of disagreement (NOD) failed to appeal this issue, and no arguments have been made in furtherance of an appeal, entitlement to service connection for tinnitus is not before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An unappealed February 2006 rating decision denied entitlement to service connection for hearing loss.

2.  New evidence received since the February 2006 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for bilateral hearing loss.

3.  Bilateral hearing loss was not first manifested during active duty service or the first post-service year; the weight of the competent and credible evidence is against a finding that hearing loss is related to military service.


CONCLUSIONS OF LAW

1.  The February 2006 rating decision that denied the claim for entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  Since the February 2006 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. 
§§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

Duty to Notify

VA's duty to notify was satisfied by letter in August 2010.  Neither the Veteran or his representative have alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service VA and private treatment records, and lay statements have been associated with the record.

The Veteran was afforded a VA audiological examination in January 2006 for his bilateral hearing loss.  The Board has carefully reviewed the VA examination and finds that the examination, along with the other evidence of record, is adequate for purposes of rendering a decision in the instant appeal.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claims.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's claims.

II.  Merits of the New and Material Evidence Claim

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. 
§ 7105(c).  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the February 2006 rating decision, which denied service connection for bilateral hearing loss, the evidence of record consisted of the Veteran's service treatment records, a September 2005 private audiological examination and statement from the audiologist, Dr. A.P., and a January 2006 VA audiological examination.  Service treatment records showed no complaints, treatment, or diagnosis of hearing loss.  In January 2006, the Veteran was afforded a VA audiological examination.  The Veteran reported military noise exposure from working as an aircraft mechanic with minimal hearing protection.  He also reported very little noise exposure associated with his post-service occupations as private security and as a district courier.  Based on the results of audiological testing, the examiner diagnosed the Veteran with mild to severe sensorineural binaural hearing loss.  The examiner opined that the Veteran's bilateral hearing loss was less likely than not related to his in-service noise exposure.  Her determination was based on the lack of documented hearing loss on audiological examinations from an August 1959 separation examination and an April 1975 enlistment examination.

Relying on the results of the January 2006 VA examination, the RO denied the Veteran's claim of service connection for bilateral hearing loss in February 2006.  The Veteran was properly notified of the rating decision in March 2006.  While the Veteran submitted a timely NOD in October 2006, the Veteran then submitted a request to withdraw his appeal in April 2007.  Consequently, that decision became final based on the evidence of record at that time.

New and material evidence to reopen the claim for service connection for bilateral hearing loss has been received.  Since the February 2006 rating decision, the evidence received into the record includes a November 1957 Certificate of Training, a June 2006 statement from Dr. A.P., VA medical center (VAMC) records from October 2006, and a December 2010 private audiological examination and statement from Dr. A.P.  As Dr. A.P. has opined, with a high degree of probability, that the Veteran's bilateral hearing loss is due to noise exposure experienced in service, an opinion which was not of record at the time of the February 2006 rating decision, reopening of the Veteran's claim based on the receipt of new and material evidence is therefore warranted.  Shade v. Shinseki, 24 Vet. App. 110 (2011) (holding that the phrase "raises a reasonable possibility of substantiating the claim" in applicable regulation as "enabling rather than precluding reopening").

III.  Merits of the Service Connection Claim

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

In order to show a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  38 C.F.R. § 3.303(b).

Service connection for certain listed chronic diseases may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service, if such disability became manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

While hearing loss disability is not a disease listed under 38 C.F.R. § 3.309(a), organic diseases of the nervous system are listed as a disability subject to presumptive service connection.  As discussed below, the Veteran's hearing loss disability has been described as sensorineural in nature; hence, the Veteran's hearing loss may be considered for service connection under the presumptive provisions contained in 38 C.F.R. §§ 3.307 and 3.309.

A decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id. at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that his bilateral hearing loss is the result of noise exposure during active military service.  Specifically, the Veteran contends he was exposed to acoustic trauma while serving as an aircraft mechanic on the flight deck in the Air Force.  He reported that he was given inadequate hearing protection and has had problems with his hearing since service. 

The service treatment records are silent for any complaints, diagnoses of, or treatment for hearing-related problems in service.  A September 1955 entrance examination shows that the Veteran's hearing was tested using the whisper test and he did not report any hearing trouble on his corresponding September 1955 Report of Medical History.  An August 1959 separation examination shows that his hearing was tested using a combination of the whisper test and an audiometer.  Audiometer testing reveals that the Veteran's hearing was within normal limits for VA purposes.  Similarly, he did not report any hearing trouble on his corresponding August 1959 Report of Medical History.

The Veteran underwent a hearing test in April 1975 using MAICO audiometer testing and results revealed hearing within normal limits for VA purposes.  The Board notes that this examination appears to be part of an application for enlistment, although the record does not reveal that the Veteran actually enlisted at this time, nor does the Veteran assert that he served outside of the period listed above.  See November 2005 Application for Compensation or Pension.

A September 2005 statement provided by Dr. A.P. indicated that audiometric evaluation of the Veteran showed high frequency hearing loss in both ears with an excellent ability to understand spoken word.  Dr. A.P. noted that the Veteran was exposed to loud noises while in the Air Force and stated that high frequency loss of his type was consistent with loud noise exposure and "m[a]y well be a causative factor" in his hearing loss.

The Veteran was afforded a VA audiological examination in January 2006.  The Veteran reported an onset of bilateral hearing loss in 1959, as secondary to jet engine noises on the flight desk.  Further, the Veteran denied occupational and recreational noise exposure.  Puretone testing revealed mild to severe bilateral sensorineural hearing loss with good bilateral speech discrimination testing.  The examiner opined that the Veteran's bilateral hearing loss was less likely than not related to his active duty service.  She supported her opinion by noting normal hearing test results on the Veteran's August 1959 separation examination and his April 1975 audiological examination. 

In June 2006, Dr. A.P. again submitted a statement noting the Veteran's noise exposure while in service and determining that his high frequency hearing loss was consistent with loud noise exposure and a causative factor of his ringing in both ears. 

In August 2010, the Veteran submitted an Air Force Certificate of Training showing that he had familiarization firing an M-2 Carbine, had five and a half hours of range firing, and was authorized to run-up engines. 

In December 2010, the Veteran underwent a second audiological examination with Dr. A.P.  In a December 2010 statement, Dr. A.P. noted that the Veteran's high frequency hearing loss had worsened since his last examination five years ago.  Further, Dr. A.P. stated that there was a high degree of probability that the Veteran's hearing loss was due to the noise exposure he experienced while in the Air Force.

Upon a careful review of the evidence above, the Board finds that the competent and reliable evidence of record is against a finding of service connection for bilateral hearing loss.  

Based upon review of the record, it is conceded that the Veteran indeed had noise exposure during service due to his military occupational specialty (MOS).  However, the medical evidence of record indicates that his bilateral hearing loss is not related to service.  In that regard, the evidence does not show that the Veteran's current bilateral sensorineural hearing loss was initially sustained during service, manifest within one year of his separation from service, or resulted from an event or injury that occurred during his active duty service.

Concerning in-service disease, the Veteran's service treatment records do not reflect that the Veteran had a hearing loss disability for VA compensation purposes at any point during his period of service.  None of the service audiometric results demonstrated findings of a hearing loss disability as defined by VA.  See 38 C.F.R. § 3.385.  

The evidence also does not show that the Veteran's bilateral hearing loss was manifest within one year from his separation from service.  In this regard, the first evidence of hearing loss after service was in a September 2005 private audiological examination.  Further, an April 1975 audiological examination demonstrated that the Veteran had normal hearing for VA purposes 15 years after his separation from service.  Given the absence of hearing test results during the one year period following service, there is simply no basis in the record for determining that the Veteran's bilateral hearing loss was manifest to a compensable degree within one year from his separation from service in August 1959.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Finally, the weight of the evidence is against finding that the Veteran's bilateral hearing loss is etiologically related to the Veteran's active duty service.  The Board acknowledges that the Veteran's treating audiologist, Dr. A.P., opined that there was a high degree of probability that the Veteran's hearing loss was due to the noise exposure he experienced while in the Air Force.  However, none of Dr. A.P.'s statements relating his opinion reference the Veteran's August 1959 separation examination and April 1975 audiological examination, documenting normal hearing.  As it appears that Dr. A.P. has not reviewed the Veteran's service treatment records to formulate his opinion, the Board finds Dr. A.P.'s opinion to be of limited probative weight. 

The Board finds that the medical opinion from the January 2006 VA examiner offers the stronger and more persuasive opinion and rationale regarding the Veteran's bilateral hearing loss.  The examiner reviewed the Veteran's service treatment records and provided rationale to support her opinion.  The examiner found that it was less likely than not that the Veteran's bilateral hearing loss was due to his in-service noise exposure.  In reaching this conclusion, the examiner explained that both the August 1959 separation examination and April 1975 audiological examination documented normal hearing. 

The Board has also considered the Veteran's statements linking his in-service noise exposure to his current bilateral hearing loss.  The Veteran is competent to report his hearing loss symptoms, when those symptoms began, and that he was exposed to loud noise while in service.  However, though the Veteran is competent to report the onset of his hearing loss symptoms, he is not competent to attribute his hearing loss to his in-service noise exposure.  The Veteran's statements linking his current bilateral hearing loss to his in-service noise exposure are not within the realm of knowledge of a layperson.  Rather, they involve a complex question that requires expertise; specifically, the impact loud noises have on the auditory functioning of the ear.  Jandreau v. Nicholson, 492 F.3d. 1372 (2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion; whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case).  Therefore, the Board has given the opinion of the VA examiner greater probative weight than the Veteran's lay statements.  

The weight of the evidence is against the Veteran's claim, and the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for a bilateral hearing loss disability is not warranted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened, and to this extent only, the appeal is granted.

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


